ELLIOTT, J.
Plaintiff and appellant by its counsel moves to dismiss this appeal on the ground that it has not been cited to appear in this court and answer the appeal and that there is no security on the appeal bond.
The petition for appeal does not pray that the appellee be cited. The appeal was not prayed for in open court, but by petition, and the order granting the appeal does not direct that the appellee be cited and it was not cited, and has made no appearance except to move for the dismissal of the same. The appeal bond was signed by the judgment debtor only.
The motion to dismiss must prevail. The appeal is dismissed at the cost of the appellant.